Citation Nr: 1530538	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to the service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to December 2005.

These matters come to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the January 2011 VA examination notes a diagnosis of sleep apnea and insomnia due to psychogenic causes.  While ordinarily under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board would expand the Veteran's claim to include all diagnoses associated with the claimed disability, in this case, insomnia has been clearly related to and described as a symptom of the service connected PTSD.  Therefore, insomnia is contemplated within the rating for PTSD and is not the subject of the current appeal.  

The Board has reviewed and considered the documents contained in the Veteran's electronic file to include Virtual VA and Veteran's Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran was afforded a VA examination to obtain an etiology opinion regarding his sleep apnea.  After performing an examination, diagnoses of sleep apnea, per the Veteran's statement, unconfirmed for lack of sleep study, and, insomnia due to psychogenic symptoms were provided.  The examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of service.  An addendum opinion was obtained in March 2011wherein the examiner amended his prior findings to a now confirmed diagnosis of sleep apnea based on sleep study but stated his opinion remained the same.  

The Veteran has now argued that his sleep apnea has been aggravated by the service connected PTSD.  (See Veteran's letter of September 2012)  An etiology opinion as to any relationship between the currently diagnosed sleep apnea and PTSD has not been obtained.  On remand, a new medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim file to the VA examiner who performed the January 2011 VA examination.  After review of his prior examination report and review of the claim file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current sleep apnea is aggravated by his service-connected PTSD.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner who performed the January 2011 VA examination is not available, submit the Veteran's claims file to an appropriate VA examiner for a file review to answer the aforementioned question.  If an opinion cannot be rendered without examination of the Veteran, schedule a VA examination with a physician who has the requisite expertise to offer the requested opinion.

The claims file should be made available to the examiner, including access to the Veteran's electronic file, and the examiner must state a review of the file was conducted.  

2.  Upon submission of the requested VA medical reports, the reports should be reviewed and any deficiencies addressed prior to recertification to the Board. 

3.  Readjudicate the Veteran's claim with consideration of any additional evidence obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




